department of the treasury i n t e r n a l r e v e n u e s e r v i c e w a s h i n g t o n d c august cc ita b04 genin-128845-09 o f f i c e o f t h e c h i e f c o u n s e l number info release date uil --------------------------- ------------------------------ ----------------------------- dear --------------- this letter responds to your request for a general information_letter concerning whether payments made under an employer’s loan repayment assistance program should be reported as wages on form_w-2 wage and tax statement or as cancellation_of_indebtedness_income on form 1099-c cancellation of debt your request for general information concerns an employee who receives an annual salary and student_loan repayment assistance from the employer the employee must demonstrate that the loan assistance payments are used to repay student loans an employee must be employed at least two years to obtain the full benefit of the assistance program if an employee leaves prior to that time or the employee does not use the assistance to repay student loans the employee must repay a portion of the assistance received from the employer as discussed below it appears that payment under the loan assistance repayment program may constitute wages reportable on form_w-2 however this information is not a definitive ruling see revproc_2009_1 2009_1_irb_7 sec_2 sec_61 of the internal_revenue_code provides that except as otherwise provided in subtitle a gross_income means all income from whatever source derived including but not limited to compensation_for services in revrul_70_282 1970_1_cb_16 the service addressed the tax treatment of an amount received by a taxpayer from his employer to assist the taxpayer in repaying an outstanding indebtedness the service concluded that the amount was compensatory in nature arising out of the employment relationship accordingly the amount was additional compensation_for services rendered and was includible in the taxpayer's gross_income sec_6051 of the code requires every person required to deduct and withhold income taxes or the employee portion of the employment_tax to file an information_return genin-128845-09 regardless of the amount the information is reported on form_w-2 wage and tax statement see publication enclosed again this letter has called your attention to certain general principles of the law it is intended for informational purposes only and does not constitute a definitive ruling see revproc_2009_1 2009_1_irb_7 sec_2 if you have any additional questions please contact -----------------of the office of associate chief_counsel income_tax accounting on --------------------- sincerely donna welsh senior technician reviewer branch income_tax accounting
